Aethue IT. Healey, J.
(concurring). I concur in the result. The opinion correctly points out that the United States Supreme Court has devised a three part test to determine whether a challenged statute violates the Establishment Clause; Stone v. Graham, 449 U.S. 39, 40, 101 S. Ct. 192, 66 L. Ed. 2d 199, reh. denied, 449 U.S. 1104, 101 S. Ct. 904, 66 L. Ed. 2d 832 (1980); Committee for Public Education v. Nyquist, 413 U.S. 756, 772-73, 93 S. Ct. 2955, 37 L. Ed. 2d 948 (1973); Lemon v. Kurtzman, 403 U.S. 602, 612-13, 91 S. Ct. 2105, 29 L. Ed. 2d 745 (1971); and that if that statute violates any one of these three principles it must be struck down. Stone v. Graham, supra, 40-41. Having concluded in Part *566I of the opinion that the statutes involved here are to be stricken as violative of the Establishment Clause because they do not have a “clearly secular legislative purpose,” thus violating one of the three principles, I see no necessity, legal or factual, to go on and discuss whether they also violate either or both of the other two principles, as set out in Parts II and III of the opinion. The result reached in the opinion is authoritatively supported by the persuasive analysis in Part I. I am, however, unable to subscribe to the analysis in Parts II and ILL